DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the refrigeration is located in a different location than pressure chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case to claim something broadly as separate only requires that each feature possess a separate structure, here clearly the refrigeration compartment is separate from the pressure vessel, as the pressure vessel may be removed from the refrigeration compartment without damaging it in any way. Further, under alternative interpretation that the refrigeration compartment and pressure vessel are located separately from each other in the device, Fiedler still teaches such a feature with cold compartment (202, 204) (Fig. 3, Col.  10, lines 11-19, cold compartment that fluid is dispensed through under pressure).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fiedler (US Patent No. 8,360,278).
Re: Claim 1, Fiedler discloses the claimed invention including a dispensing system for a beverage, comprising :
a pressure chamber (2) comprises a base (30) and a shell (12) (Fig. 1-2, Col. 7, lines 17-18, base and shell); and 
a dispenser unit comprising a refrigeration compartment (62) separate from the pressure chamber (Fig. 2, the refrigeration compartment is clearly depicted as separate structures from pressure chamber found therein), and in the alternative Fiedler discloses a refrigeration compartment (202, 204) located separately from the pressure vessel in the system (Fig. 3, Col.  10, lines 11-19, cold compartment that fluid is dispensed through under pressure); 
wherein the beverage (1) is stored within a pouch (32) in the pressure chamber (Fig. 2, Col. 6, lines 52-56, pouch with beverage) and is dispensed through the refrigeration compartment under pressure (Fig. 1-3, Col. 11, lines 10-14, Col. 10, lines 11-19, cold compartment that fluid is dispensed through under pressure), and a compressed air source (72) positioned within the dispenser unit; wherein the compressed air source is in communication therewith the pressure chamber (Fig. 3, Col. 11, lines 23-27, compressed air source).
Re: Claim 7, Fiedler discloses the claimed invention including the compressed air source is in communication with the pressure chamber via a pressure line (46) (Fig. 3, Col. 11, lines 25-31, hose).
Re: Claim 12, Fiedler discloses the claimed invention including the dispenser unit comprises an insulated shell (202) (Col. 10, lines 11-19, insulated shell).
Re: Claim 13, Fiedler discloses the claimed invention including the beverage comprises a premixed beverage (Col. 6, lines 56, premixed margarita).
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US Patent No. 8,360,278) as applied to claim 1 above, and further in view of Kappos (US Patent No. 4,225,059).
Re: Claim 4, Re: Claim 4, Fiedler discloses the claimed invention except for a plurality of pressure vessels. However, Kappos discloses the claimed invention including the pressure chamber comprises a plurality of pressure chambers (Figs. 3-4).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a plurality of vessels as taught by Kappos, since such a modification provides readily accessible replacements just in case the material in one St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re: Claim 14, Fiedler in view of Kappos discloses the claimed invention including the beverage comprises a plurality of beverages (Kappos: Figs. 3-4, a plurality of different pressure chambers with a plurality of different beverages).
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US Patent No. 8,360,278) as applied to claim 1 above, and further in view of Watts (US Patent No. 9,027,792).
Re: Claim 8, Fiedler discloses the claimed invention including a tower refrigeration compartment except for an ice bath. However, Watts discloses the claimed invention including the tower refrigeration compartment (100) comprises an ice bath (70) (Watts: Fig. 4, Col. 16, lines 34-46, ice filled refrigeration compartment).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an ice bath as taught by Watts, since Fiedler states in column 10, lines 40-44 that refrigeration compartment may be any chamber, insulation and/or refrigeration means, respectively, as known to one having ordinary skill in the art, and modifying with the art recognized alternative of cooling of Watts would be one of mere design choice; and further Watts states in column 16, lines 43-44 that such a modification could help save power in other aspects of the device i.e. where the pressure vessel is stored, while also allowing to the user to keep the beverage cold in case of loss of power. 
Re: Claim 9, Fiedler in view of Watts discloses the claimed invention including the dispenser unit comprises a plurality of cooling coils (20, 30,40,50) positioned within the ice bath (Watts: Figs. 4, at least two sets of coils positioned within bath)
Re: Claim 10, Fiedler in view of Watts discloses the claimed invention including the plurality of cooling coils is in communication with the beverage via a product line (200) (Watts: Figs. 4, product line communicates with coil).
Re: Claim 11, Fiedler in view of Watts discloses the claimed invention including the plurality of cooling coils is in communication with a tap (500) (Watts: Figs. 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754